Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed on 01/28/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3,4,6,8,9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (7,584,729).
Regarding claim 1: Tanaka discloses an electrically-actuated variable camshaft timing (VCT) device cascaded controller, (figures 3,4) comprising: a system processing device configured to receive inputs from one or more sensors including an angular velocity of a motor shaft of an electric motor actuating the VCT device (29), and generate 
Regarding claim 6: Tanaka discloses a method of controlling an electrically-actuated variable camshaft timing (VCT) device with a cascaded (figures 1,3,4) controller, the steps comprising: (a)    receiving an angular position of a camshaft relative to an angular position of a crankshaft at a primary control loop (19); (b)    receiving a target phase of the camshaft relative to the crankshaft at the primary loop (101); (c) receiving an angular velocity of the crankshaft at a secondary control loop (20); (d)    receiving an angular velocity of a motor shaft of an electric motor actuating the VCT device at the secondary control loop (29); (e) generating an output signal that controls the electric phaser motor using a phase error between the actual phase of the camshaft relative to the crankshaft and the target phase of the camshaft relative to the crankshaft from the primary control loop (30) and an electric motor control command based on the angular velocity of the crankshaft (figure 8) 
Regarding claims 3,8: Tanaka discloses generating a speed change command at the primary control loop (30, and its output).
Regarding claims 4,9: Tanaka discloses calculating a phase error at the primary control loop (30 (figure 3), 101 (figure 4)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,5,7,10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Quinn et al. (5,184,578).

Tanaka discloses the claimed invention as recited above except for specifying temperature and PI control adaptation.
However, Quinn teaches temperature and PI control adaptations (figures 1b, 1e).
It would have been obvious to one having an ordinary skill in the art to modify the system of Tanaka by providing the arrangement as taught by Quinn for such would increase the accuracy of the control system as is well known in the art.

Response to Arguments
Applicant's arguments filed on 01/28/2021 have been fully considered but they are not persuasive. Tanaka clearly shows primary and secondary loop as shown in figure 3.  The application of engine speed in the secondary loop is shown by figure 8 as an alternative option.  Therefore, though this alternative option is not demonstrated in figure 3, it is clearly shown in figure 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860.  The examiner can normally be reached on Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZELALEM ESHETE/           Primary Examiner, Art Unit 3746